DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Species B, Grouping IV in the reply filed on February 3rd, 2022 is acknowledged.  The traversal is on the ground(s) that 'the inventions are sufficiently related that a thorough search for the subject matter of each of the designated inventions would encompass a search for the subject matter of the remaining designated invention'.  This is not found persuasive because per the Requirement for Restriction mailed December 15th, 2021, the features were observed to be contingent/circumstantial on additional subsystems that would seem to only facilitate function in the particular embodiment. For instance, the three lateral folding or pivoting axes utilizes an entirely separate means of actuation (necessitating only its joints and plates for support alongside a unique actuation scheme (318/328; FIGS. 10/11)) with no further articulation/concavity availed to the head section nor further articulation of the foot sections; while the four lateral folding or pivoting axes embodiment utilizes a wholly separate actuation and frame system (e.g. 3210/3220; FIG. 41) to achieve stability and further articulation of the head and foot sections. Furthermore, groups I and II would necessitate at a minimum a unique text search alongside separate CPC searches of the particular subject matter for separate invention, therefore imposing a search or examination burden for the patentably distinct species. Applicant has not offered any particular arguments directed to Species B, Species C, and Species D; Regardless, similar considerations as those noted immediately prior are similarly considered. Therefore, Examiner is not persuaded that there is not an undue search or examination burden on the patentably distinct species as set forth in the Requirement for Restriction mailed on December 15th, 2021.
The requirement is still deemed proper and is therefore made FINAL.
Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because of speculative uses (e.g. "on which a user's body is placed" "for various sitting and sleeping positions") purported merits (e.g. "to reduce mildew and mites").  Correction is required.  See MPEP § 608.01(b).
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-13, 17, and 20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 12, the limitation “when a downward force is applied on the pop-up duct, the spring is compressed, and when the downward force is removed, a restoring force of the spring moves the pop-up duct back to an initial position” is recited. There is confusion as to whether the invention is directed toward the apparatus (i.e. a spring provided in the first space and coupled to the motor housing and configured to bias the popup duct) or toward a method of use (i.e. necessitating when a downward force is applied on the pop-up duct, the spring is compressed, and when the downward force is removed, sequentially worded, a restoring force of the spring actively moves the popup duct back to an initial position). A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph (MPEP 2173.05(p) is relevant). In light of applicant’s preamble, the limitation is construed as an apparatus matter, and the cited portion “when a downward force is applied on the pop-up duct, the spring is compressed, and when the downward force is removed, a restoring force of the spring moves the pop-up duct back to an initial position” is treated as intended use and is not considered to present patentable weight as intended use.
Regarding claim 17, the limitation “when a downward force is applied to the pop-up duct, the motor descends, and the elastic member is compressed” is recited. The limitation “when a downward force is applied to the pop-up duct” is unclear whether the limitation is directed toward an apparatus or a method of use. For reasons analogous to claim 12 immediately prior, the limitation “when a downward force is applied to the pop-up duct” is construed under an apparatus consideration and is further construed as intended use and is not considered to present patentable weight as intended use.
Regarding claim 20, the limitation “a motor configured to raise the pop-up duct during a drying operation and lower the pop-up duct after a drying operation” is recited. Notably, the limitations “during a drying operation” and “after a drying operation” are unclear whether the limitations are directed toward an apparatus or a method of use. For reasons analogous to claim 12 prior, the cited limitations immediately prior are construed under an apparatus consideration and are further construed as intended use and are not considered to present patentable weight as intended use.
Claim 13 is additionally rejected under 112(b) or pre-AIA  112 second paragraph in light of being dependent on an indefinite antecedent claim (claim 12).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6, 15, 18, and 19 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Matushima et al. (U.S. Pub. No. 20050199736); hereafter “Matushima”.
Regarding claim 1, Matushima discloses (FIGS. 1, 2, and 9-11) a bed (as illustrated in FIG. 1), comprising: a mattress (24; FIG. 1); and a dryer (correspondent to 61/62/71/72/2a; FIG. 2, 33/34; FIG. 2, and as illustrated in FIGS. 9-11) configured to support and dry the mattress (where elements illustrated in FIGS. 9-11 support the mattress and avail air that may dry thereto), the dryer including: a support (correspondent to 20; fIG. 1) having a top plate (beneath mattress 24; FIGS. 1) supporting the mattress (24; FIG. 1) and a side wall (21; FIG. 1) extending downward from the top plate and provided on a floor surface (As illustrated in FIG. 1), the side wall spacing the top plate apart from the floor surface and having at least one side opening (2a) to allow a flow of air into the support (as conveyed through FIGS. 1 and 9-11); at least one fan provided inside of the support (as illustrated in FIGS. 9-11), the fan having an inlet (2a/34/62/72; FIG. 2/3d; FIG. 10) to suction air and at least one outlet (2a/33/61/71; FIG. 2/3f; FIG. 10) to discharge air; at least one supply duct coupled (33; FIG. 9) to the outlet of the fan; and at least one air dispenser (60/70; FIG. 1) penetrating the top plate of the support to couple to an outlet of the supply duct, the air dispenser being provided at a position outside of the mattress to discharge air toward the mattress (as illustrated between FIGS. 1 and 2).
Regarding claim 2, Matushima discloses (FIGS. 9) the bed of claim 1, further comprising a heater (As illustrated in FIG. 9) provided in the supply duct to heat air discharged toward the mattress (as illustrated in FIG. 9).
Regarding claim 3, Matushima discloses (FIGS. 9-11) the bed of claim 1, wherein the at least one fan includes a first fan and second fan (as illustrated in FIGS. 9-11), the first fan coupled to a first supply duct (correspondent to 34; FIG. 10), and the second fan coupled to a second supply duct (correspondent to 32 and 33; FIG. 10/11), the second supply duct branching off into two extensions (32/33; FIG. 11).
Regarding claim 4, Matushima discloses (FIGS. 1, 2) the bed of claim 3, wherein the side wall of the support includes two short sides (22/23; FIG. 1) facing each other and two long sides (21; FIG. 1) facing each other and extending between the two short sides (as illustrated in FIG. 1), the first supply duct (34; FIG. 2) extends in a longitudinal direction toward a short side provided at a foot of the bed (as illustrated in FIGS. 1 and 2), and the two extensions extend in a direction perpendicular to the first supply duct toward the two long sides (perpendicular to the longitudinal direction).
Regarding claim 5, Matushima discloses (FIGS. 1, 2, and 11) the bed of claim 1, further comprising at least one suction duct (2a; FIG. 1/2; 3c, 3d, and 3f; FIG. 11), wherein the at least one fan includes a first fan and a second fan (as illustrated in FIG. 9), and a top of the suction duct is formed with two mounting holes in which bottoms of the first and second fans are mounted (As illustrated in FIG. 10).
Regarding claim 6, Matushima discloses (FIGS. 1, 2, and 10) the bed of claim 5, wherein the side wall of the support includes two short sides (22/23; FIG. 1) facing each other and two long sides (21; FIG. 1) facing each other and extending between the two short sides (as illustrated in FIG. 1), the at least one side opening includes two side openings formed in the long sides (2a; FIG. 1; 3c/3d/3f; FIG. 10) to face each other, and the at least one suction duct includes two suction ducts provided at the two side openings, respectively, such that the suction duct extends in a direction parallel to the short sides (as illustrated in FIG. 1 and 2).
Regarding claim 15, Matushima discloses (FIGS. 1, 2, 9-11) a bed (as illustrated in FIG. 1), comprising: a mattress (24; FIG. 1); a main frame (20; FIG. 1) provided below the mattress; a guard surrounding the main frame (21-23; FIG. 1), the guard having a plurality of legs to space the main frame apart from a floor surface (As illustrated in FIG. 1); and a dryer (correspondent to 61/62/71/72/2a; FIG. 2, 33/34; FIG. 2, and as illustrated in FIGS. 9-11) configured dry the mattress (where elements illustrated in FIGS. 9-11 support the mattress and avail air that may dry thereto), the dryer including: at least one fan provided at a bottom surface of the mainframe (as illustrated in FIGS. 2 and 9-11), the fan having an inlet (2a/34/62/72; FIG. 2/3d; FIG. 10) to suction air and at least one outlet (2a/33/61/71; FIG. 2/3f; FIG. 10) to discharge air; at least one supply duct coupled (33; FIG. 9) to the outlet of the fan; and at least one air dispenser (60/70; FIG. 1) penetrating the top plate of the support to couple to an outlet of the supply duct, the air dispenser being provided at a position outside of the mattress to discharge air toward the mattress (as illustrated between FIGS. 1 and 2)
Regarding claim 18, Matushima discloses (FIGS. 1, 2, 9-11) the bed of claim 15, wherein the at least one fan includes two axial fans provided at a foot of the main frame (as illustrated in FIG. 10).
Regarding claim 19, Matushima discloses (FIGS. 10) the bed of claim 15, further comprising at least one heater provided in the supply duct to heat air discharged through the air dispenser (as illustrated in FIG. 10).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7-11, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matushima in view of Sinur et al. (U.S. Pat. No. 9297540); hereafter "Sinur" and Hunter (U.S. Pat. No. 10143313); with Hunter used as a teaching reference.
Regarding claim 7, Matushima discloses bed of claim 1.
However, Matushima does not explicitly disclose wherein the air dispenser includes: a case penetrating the top plate, the case having a bottom opening and a top opening; a pop-up duct provided inside of the case between the top opening and the bottom opening, the pop-up duct having a bottom opening aligning with the bottom opening of the case and a discharge slot formed in a side surface through which air is discharged; and a lift comprising a motor and configured to raise and lower the pop-up duct with respect to the case.
Regardless, Sinur teaches (FIGS. 4 and 5 and 27) an air supply/passage system wherein the air dispenser/passage includes: a case (correspondent to 503; FIG. 5) penetrating the top plate (along 503), the case having a bottom opening (through 159; FIG. 27) and a top opening (through 100; FIG. 5); a pop-up duct (correspondent to 100; FIG. 5) provided inside of the case between the top opening and the bottom opening, the pop-up duct having a bottom opening aligning with the bottom opening of the case (as illustrated in FIGS. 5 and 27) and a discharge slot (upper rectangle of surface 100; FIG. 5) formed in a side surface through which air is {passed}; and a lift (correspondent to 505; FIG. 5) comprising a motor (507; FIG. 5) and configured to raise and lower the pop-up duct with respect to the case (as illustrated in FIG. 5).
It would have been obvious to one of ordinary skill in the art before the application was effectively filed to have incorporated the pop up duct of Sinur (as illustrated in FIGS. 4 and 5 and 27) into the duct of Matushima (correspondent to 60/70; FIG. 1). Where the results would have been predictable as Hunter avails a similar pop up duct for a bedding configuration (as illustrated in FIGS. 1-2 and 7b and 9b). Where advantageously, the inclusion of an actuated pinion assembly that raises and lowers the duct would avail the bed to be more readily entered and upon entry better securing the user at their election and may otherwise permit the bedding assembly to accommodate larger individuals whose bodies extend beyond the parameters of the bed.
Regarding claim 8, Matushima in view of Sinur discloses (Sinur: FIGS. 5) the bed of claim 7, wherein the lift further includes a motor housing (within 507; FIG. 5) in which the motor is provided and a shaft (527; FIG. 5) coupling the motor to a pinion (525; FIG. 5) such that the motor rotates the pinion (As illustrated in FIG. 5).
Regarding claim 9, Matushima in view of Sinur disclsoes (Sinur: FIGS. 4 and 5) the bed of claim 8, wherein a rear of the pop-up duct is formed with a rack (as conveyed through FIG. 5) configured to engage with the pinion (As illustrated in FIG. 5).
Regarding claim 10, Matushima in view of Sinur disclsoes (Sinur: FIGS. 4 and 5) the bed of claim 8, wherein the case includes a partition (enclosing the motor 507; FIG. 5) dividing the case into a first space (enclosing the motor 507) and a second space (exterior the enclosing space of the motor 505; FIG. 5), the partition having a guide slit (through which the shaft 527 passes), wherein the motor housing is provided in the first space (as illustrated in fIG. 5), the shaft penetrates the guide slit (as illustrated in FIG. 5), and the pinion and the pop-up duct are provided in the second space (As illustrated in FIG. 5).
Regarding claim 11, Matushima in view of Sinur disclsoes (Sinur: FIGS. 4 and 5) the bed of claim 10, wherein a rear of the pop-up duct includes a groove in which the pinion fits (As illustrated in FIG. 5).
Regarding claim 14, Matushima in view of Sinur discloses (Sinur: FIGS. 4 and 5) the bed of claim 7, further comprising a discharge grill provided in the discharge slot (as conveyed through FIG. 9A).
Claims 7-8, 10, 12, and 16-17 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Matushima in view of Cecil (U.S. Pat. No. 4945891).
Regarding claim 7, Matushima discloses bed of claim 1.
However, Matushima does not explicitly disclose wherein the air dispenser includes: a case penetrating the top plate, the case having a bottom opening and a top opening; a pop-up duct provided inside of the case between the top opening and the bottom opening, the pop-up duct having a bottom opening aligning with the bottom opening of the case and a discharge slot formed in a side surface through which air is discharged; and a lift comprising a motor and configured to raise and lower the pop-up duct with respect to the case.
Regardless, Cecil teaches (FIGS. 1-5B) an air supply/passage system wherein the air dispenser/passage includes: a case (correspondent to the lower portion of 10; FIGS. 1-5B) penetrating the top plate (as illustrated in FIGS. 1 and 2), the case having a bottom opening (along 40; [4; 34-37]) and a top opening (along 16; FIG. 5A); a pop-up duct (top portion of 10) provided inside of the case between the top opening and the bottom opening (as illustrated between FIGS. 5A and 5B), the pop-up duct having a bottom opening (77; FIG. 5A) aligning with the bottom opening of the case (as illustrated between FIGS. 5A and 5B) and a discharge slot (correspondent 49; FIG. 5A) formed in a side surface through which air is {passed}; and a lift correspondent 82/80/42/43; FIG. 5A) comprising a motor and configured to raise and lower the pop-up duct with respect to the case (As illustrated between FIGS. 5A and 5B.
It would have been obvious to one of ordinary skill in the art before the application was effectively filed to have incorporated the pop up duct of Cecil (as illustrated in FIGS. 1-5B) into the duct of Matushima (correspondent to 60/70; FIG. 1). Where the results would have been predictable as Hunter avails a similar pop up duct for a bedding configuration (as illustrated in FIGS. 1-2 and 7b and 9b). Where advantageously, the inclusion of an actuated pinion assembly that raises and lowers the duct would avail the bed to be more readily entered and upon entry better securing the user at their election and may otherwise permit the bedding assembly to accommodate larger individuals whose bodies extend beyond the parameters of the bed.
Regarding claim 8, Matushima in view of Cecil discloses (Cecil: FIGS. 4) the bed of claim 7, wherein the lift further includes a motor housing (45; FIG. 4) in which the motor is provided and a shaft (81; FIG. 4) coupling the motor to a pinion ([5; 24-27]: “pinion gear (not shown)”) such that the motor rotates the pinion [5; 24-27].
Regarding claim 10, Matushima in view of Cecil discloses (Cecil: FIGS. 4-6) the bed of claim 8, wherein the case includes a partition (correspondent to 32; FIG. 5A/5B) dividing the case into a first space (correspondent to 42/43/81/45; FIGS. 4-5B) and a second space correspondent to the interior of 26; FIG. 5A), the partition having a guide slit (as illustrated for FIG. 6), wherein the motor housing is provided in the first space (as illustrated between FIGS. 4-5B), the shaft penetrates the guide slit (As illustrated in FIGS. 5A/5B), and the pinion and the pop-up duct are provided in the second space (as illustrated in FIG. 5A).
Regarding claim 12, Matushima in view of Cecil discloses (Cecil: FIGS. 4-5B) the bed of claim 10, further comprising at least one spring [3; 40-48] provided in the first space and coupled to the motor housing such that, the motor is biased. Where “when a downward force is applied on the pop-up duct, the spring is compressed, and when the downward force is removed, a restoring force of the spring moves the pop-up duct back to an initial position” is construed as intended use as set forth in the 112b section above).
Regarding claim 16, Matushima discloses bed of claim 15.
However, Matushima does not explicitly disclose wherein the air dispenser includes: a motor and configured to raise and lower the pop-up duct with respect to the case; a pop-up duct formed with a rack, and a pinion rotated by the motor and engaged with the rack to move the rack in a vertical direction. 
Regardless, Cecil teaches (FIGS. 1-5B) an air supply/passage system wherein the air dispenser/passage includes: a case (correspondent to the lower portion of 10; FIGS. 1-5B) penetrating the top plate (as illustrated in FIGS. 1 and 2); a pop-up duct (top portion of 10) formed with a rack and a pinion rotated by the motor  (As illustrated between FIGS. 5A and 5B) and engaged with the rack ([5;24-27] a motor and configured to raise and lower the pop-up duct with respect to the case. 
It would have been obvious to one of ordinary skill in the art before the application was effectively filed to have incorporated the pop up duct of Cecil (as illustrated in FIGS. 1-5B) into the duct of Matushima (correspondent to 60/70; FIG. 1). Where the results would have been predictable as Hunter avails a similar pop up duct for a bedding configuration (as illustrated in FIGS. 1-2 and 7b and 9b). Where advantageously, the inclusion of an actuated pinion assembly that raises and lowers the duct would avail the bed to be more readily entered and upon entry better securing the user at their election and may otherwise permit the bedding assembly to accommodate larger individuals whose bodies extend beyond the parameters of the bed.
Regarding claim 17, Matushima in view of Cecil discloses (Cecil: FIGS. 4-5B) the bed of claim 16, further comprising an elastic member that supports the motor [3; 40-48] provided in the first space and coupled to the motor housing such that, the motor is biased and descends and the elastic member is compressible [3; 40-48]. Where “when a downward force is applied on the pop-up duct” is construed as intended use as set forth in the 112b section above)

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Matushima in view of Cecil in further view of itself.
Regarding claim 13, Matushima in view of Cecil discloses the bed of claim 12, wherein the at least one spring includes {at least one spring} [3; 40-48).
However, Matushima in view of Cecil does not explicitly disclose wherein the at least one spring includes particularly two springs.
Regardless, Matushima in view of Cecil discloses the claimed invention except for possessing two springs in count.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have simply duplicated the spring of Cecil [3; 40-48), since it has been held that mere duplication of essential working parts of a device involve only routine skill in the art. In re Regis Paper Co. v. Bemis Co., 193 USPQ 8. Where the results would have been predictable as adding springs in parallel merely duplicates the biasing force thereof, and where applicant has availed no criticality as to the particular count of springs; merely that there are two springs provided (and that other configurations may be provided; paragraph 0230 of applicant’s specification).
Claim 20 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Karschnik et al. (U.S. Pub. No. 20210204720); hereafter “Karschnik” in view of Krenik (U.S. Pub. No. 20210307534) and Sinur.
Regarding claim 20, Karschnik discloses (FIGS. 1 and 19) a bed (as illustrated in FIG. 1), comprising: a main frame (correspondent to the bottom portion of the bed 104; FIG. 1) having a first frame rotatably coupled to a second frame such that a posture of the main frame is adjustable (As illustrated in FIG. 1); a support (106; FIG. 1) provided on a floor surface and configured to support the main frame (as illustrated in FIG. 1), the support having an inner space provided under the main frame (as illustrated in FIG. 1); at least one fan (224/338; FIG. 19) provided in the inner space of the support to suction air (As illustrated in FIG. 19); at least one supply duct (672; FIG. 19) coupled to an outlet of the fan and having at least one section extending in a longitudinal direction of the main frame (as illustrated in FIG. 19, the ducts and sections thereof being longitudinally extending).
However, Karschnik does not explicitly disclose a plurality of cushions provided above the main frame and having at least one elastic member configured to adjust a firmness of at least some of the plurality of cushions
Regardless, Krenik teaches (FIGS. 1B and 2A-2B) a plurality of cushions (as illustrated between FIGS. 1B and 2A-2B) provided above the main frame and having at least one elastic member (212; FIG. 2A; at least one drive (204; FIG. 2A) configured to adjust a firmness of at least some of the plurality of cushions ([0066]: “The vertical position of jack screw 212 may be determined by controlling motor 204 by controller 226 to turn jack screw 212 to its lower or upper limit… otherwise analytically estimate the shape of a sleeping surface of a bed comprising struts 200”).
It would have been obvious to one of ordinary skill in the art before the application was effectively filed to have incorporated the drive and cushions of Krenik (as illustrated in FIGS. 2A/2B). Where the results would have been predictable as Krenik expresses it is a bed with a plurality of cushion elements (as illustrated in FIGS. 2A-2B) analogous to Karschnik (as illustrated in FIGS. 3), and further wherein the passage of air is facilitated in Krenik (as illustrated in FIG. 1B) analogous to Karschnik (as illustrated in FIGS. 19). Where advantageously, the selective, independent control, monitoring and coupled to a sensor (paragraph 0067) would enable better control of the bedding assembly in accordance with the occupant’s desire, as Karschnik expresses in [0067] “With knowledge of the pressure applied to spring 214, controller 226 may estimate the degree to which spring 214 is compressed based on at least the spring constant of spring 214 and the degree to which bed covering 218 is compressed (computed based on the pressure applied and the compressive properties of the materials used for bed covering 218). Hence, controller 226 may determine an adjusted position of strut 200 such that vertical position of jack screw 212 may be adjusted with motor 204”
However, Karschnik still does not explicitly disclose at least one pop-up duct configured to discharge air received from the supply duct; and a motor configured to raise {and lower} the pop-up duct. Where the limitation “during a drying operation and… after a drying operation” is construed as intended use and not granted any patentable weight as set forth in the 112b section above).
Regardless, Sinur teaches (FIGS. 4 and 5 and 27) an air supply/passage system wherein the air dispenser/passage includes: a pop-up duct (correspondent to 100; FIG. 5) configured to {pass air therethrough}; and a motor (507; FIG. 5) configured to raise anKarschnikd lower the pop-up duct (as illustrated in FIG. 5).
It would have been obvious to one of ordinary skill in the art before the application was effectively filed to have incorporated the pop up duct of Sinur (as illustrated in FIGS. 4 and 5 and 27) into the duct of Karschnik (correspondent to 234; FIG. 6). Where the results would have been predictable as Hunter avails a similar pop up duct for a bedding configuration (as illustrated in FIGS. 1-2 and 7b and 9b). Where advantageously, the inclusion of an actuated pinion assembly that raises and lowers the duct would avail the bed to be more readily entered and upon entry better securing the user at their election and may otherwise permit the bedding assembly to accommodate larger individuals whose bodies extend beyond the parameters of the bed.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The additional references cited on the Notice of References Cited (PTO-892) were considered pertinent because they address the state of the art concerning actuated bedding assemblies, duct systems, air control schemes, pop-up ducts, and bedding articulation configurations.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Luke F Hall whose telephone number is (571)272-5996. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on 571-272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LUKE HALL/Examiner, Art Unit 3673                                                                                                                                                                                                        
/DAVID R HARE/Primary Examiner, Art Unit 3673                                                                                                                                                                                                        
5/23/2022